Citation Nr: 1313127	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  11-20 693	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION


The Veteran had active military service from January 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Hartford, Connecticut.  

In June 2011, the Veteran testified before a Decision Review Officer at the RO.  In September 2011, the Veteran and his spouse testified at a videoconference hearing before the Board.  Transcripts of both hearings are of record.  

In a November 2004 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal that decision and it became final.  In July 2010, the Veteran filed a claim to reopen the previously denied claim of entitlement to service connection for PTSD.  In his VA Form 9, dated in July 2011, the Veteran asserted that he had a sleep disorder and anxiety which should be considered "instead of PTSD."  He testified at the Board hearing that he also had a diagnosis of depression.  

In Clemons v. Shinseki, 23 Vet. App. 1   (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Although the Veteran's psychiatric claim was originally adjudicated only with respect to PTSD, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  Based on the foregoing, the Board has bifurcated the issue on appeal into two issues, as noted on the cover page of the instant decision.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1964 to December 1967.  

2.  On March 18, 2013, the Board was notified by correspondence from the Veteran's representative, dated March 4, 2013, that the Veteran died in February 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
K. L. WALLIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


